t c summary opinion united_states tax_court martin edward caulfield petitioner v commissioner of internal revenue respondent docket no 19485-02s filed date martin edward caulfield pro_se james l may jr for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue after concessions by petitioner the issue for decision is whether under sec_408 distributions to petitioner from two qualified_pension plans with his former employer are includable in gross_income in an amount in excess of the amount reported on petitioner's federal_income_tax return some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioner’s legal residence at the time the petition was filed was glenwood arkansas petitioner was an electronic computer technician and retired from sunoco oil co sunoco during after working years with that employer as an employee of sunoco petitioner was the beneficiary of two retirement plans which were qualified under sec_401 during the year petitioner received a distribution from one plan in the amount of dollar_figure and a distribution from the other plan in the amount of dollar_figure or a total of dollar_figure sunoco issued to petitioner two forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc which state that the taxable_portion of the dollar_figure distribution was dollar_figure in the stipulation the parties agreed that petitioner's social_security_benefits during totaled dollar_figure instead of dollar_figure as reported on petitioner's income_tax return petitioner conceded his failure to report interest_income of dollar_figure and dividend income of dollar_figure and the taxable_portion of the dollar_figure distribution was dollar_figure thus the taxable_portion of both distributions totaled dollar_figure federal income taxes of dollar_figure were withheld from the dollar_figure distribution and no federal taxes were withheld from the dollar_figure distribution petitioner stipulated that he did not roll over his sunoco distributions into an eligible_retirement_plan sec_402 sec_1_402_c_-2 income_tax regs petitioner used a portion of the distributions to purchase stock in sunoco inc however there is no contention nor was it established that the stock purchase constituted a qualified rollover on his federal_income_tax return for petitioner reported as income ira_distributions of dollar_figure with the taxable_amount of these distributions being dollar_figure it is evident from the record that this income represented the distributions petitioner received from the two qualified sunoco plans however petitioner presented no evidence at trial explaining how he arrived at the dollar_figure amount additionally on his return petitioner claimed a tax withholding credit of dollar_figure there is evidence in the record that petitioner used some of the ira proceeds to purchase stock in sunoco inc the court surmises that the dollar_figure reported as income on petitioner's return represented that portion of the distributions that was not used to purchase the sunoco inc stock in the stipulation petitioner agreed that he did not roll over any of the funds from either of the distributions into another ira petitioner's basic argument is that because he was more than years old at the time the ira_distributions were made he believed that the distributed proceeds were not taxable as income petitioner was also disabled unemployed and needed the money to live since he was retired he understood drawing from my retirement account to mean that such funds would not constitute income petitioner's beliefs about the distributions being nontaxable because of his age are in error generally sec_72 imposes an additional tax on early distributions from qualified_retirement_plans that additional tax is percent of the portion of the plan distribution includable in gross_income there are certain distributions to which the sec_72 additional tax does not apply one of which is with respect to distributions on or after the date the recipient taxpayer attains the age of since petitioner had attained age when the sunoco distributions were made petitioner was not liable for the 10-percent additional tax under sec_72 however respondent did not determine that petitioner was liable for this additional tax respondent determined that the distributions simply constituted income for the amounts set out in the information returns filed by the payor sunoco moreover petitioner's health status and his need for the money are not grounds for the exclusion of the distributions from gross_income nor does drawing from his retirement_funds connote that such funds are not taxable respondent therefore is sustained on this issue petitioner also contends that he is entitled to a credit for prior payments or income_tax withholdings in excess of the amount stated in the form 1099-r filed by sunoco however the court lacks jurisdiction to consider this argument because under sec_6211 a deficiency is determined without regard to the amount of tax withheld on a taxpayer's income 12_tc_806 sec_301_6211-1 proced admin regs reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
